Citation Nr: 1116810	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1946 to January 1948 and from January 1951 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied a TDIU.

The issue on appeal was previously before the Board in September 2009 at which time it was remanded for more development.  In a subsequent April 2010 decision, the Board denied a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In February 2011, the Court granted a Joint Motion for Remand, vacating and remanding the claim to the Board.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in September 2009, when it was remanded to obtain a medical opinion addressing whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  Specifically, the remand instructed the examiner to note the following in the report:  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities (that is, without considering any employment handicap he may have as a result of conditions that are not service connected, like his chronic renal failure, hypertension and gastroesophageal reflux disease (GERD)).  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. The examination report must include a complete rationale for all opinions and conclusions expressed.

In response to the September 2009 Board remand, the Veteran was afforded a VA general examination in October 2009, a VA audiological examination in November 2009, and a VA neurological examination in November 2009.  

Unfortunately, the November 2009 VA audiological examination report does not comply with the September 2009 Board remand.  Specifically, the November 2009 VA audiological report failed to answer the question of whether the Veteran's service-connected hearing loss prevented him from substantially gainful employment, as directed in the September 2009 Board remand.  In addition, the November 2009 VA audiological examiner did not suggest the types of employment the Veteran could obtain given his educational background and employment history.  

Given the foregoing, the Board finds that compliance with the September 2009 Board remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the November 2009 VA audiological examiner the opportunity to supplement her report and opine as to the following:   

(i) Whether the Veteran's service-connected hearing loss, which is of such severity as to pose significant difficulties in most employment settings that rely on spoken communication, prevents him from obtaining or maintaining substantially gainful employment.  The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities (that is, without considering any employment handicap he may have as a result of conditions that are not service connected, like his chronic renal failure, hypertension and gastroesophageal reflux disease (GERD)).  

(ii) If the Veteran's service-connected disabilities do not cumulatively render him unemployable, suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The claims file should be made available to the examiner for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the November 2009 VA audiological examiner is unavailable or determines that the requested opinion cannot be provided without an examination, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to include an opinion as to the questions addressed above.

2. Then readjudicate the TDIU claim in light of the additional evidence. If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


